United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-368
Issued: May 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 24, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated September 21, 2006 which denied his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of appellant’s claim.1
ISSUE
The issue is whether appellant was disabled from March 3 through June 6, 2006, as a
result of his January 4, 2006 employment-related right thumb and wrist sprain.

1

The record includes evidence received after the Office issued the September 21, 2006 decision. The Board
cannot consider new evidence for the first time on appeal. 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On January 4, 2006 appellant, then a 64-year-old mail carrier, sustained a sprained right
thumb and wrist after it was twisted and bent backwards while at work. His claim was accepted
for right thumb sprain on March 1, 2006. Appellant’s claim was accepted for right wrist sprain
and right wrist synovitis on May 23, 2006. On June 19, 2006 he had surgery on his right wrist.
On June 30, 2006 appellant filed a Form CA-7 claim for compensation for leave without
pay from March 3 through June 9, 2006. He also submitted a Time Analysis Form dated May 9,
2006 for the period February 6 through April 21, 2006.
In a July 6, 2006 letter, the Office informed appellant that medical documentation was
needed to support his claim. The Office received additional medical documentation including
Advanced Orthopedic Centers notes dated June 9 to August 28, 2006. Appellant was treated by
Dr. T. Paul McDermott, Jr., Board-certified in orthopedic surgery, in notes dated March 21 to
July 14, 2006. In the July 14, 2006 report, Dr. McDermott opined that appellant was disabled
from June 19 through 22, 2006.
In a September 21, 2006 decision, the Office denied appellant’s claim on the grounds that
the evidence failed to support disability during the claimed time period.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of proof to establish the essential elements of his claim by the weight of the evidence.2
For each period of disability claimed, the employee has the burden of proving that he was
disabled for work as a result of his accepted employment injury.3 Whether a particular injury
causes an employee to become disabled for work and the duration of that disability are medical
issues that must be proved by a preponderance of the reliable, probative and substantial
evidence.4 The Board will not require the Office to pay compensation for disability in the
absence of any medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow employees to self-certify their
disability and entitlement to compensation.5
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work.6 The Board has held that, when a physician’s statements
regarding an employee’s ability to work consist only of a repetition of the employee’s complaints
that he or she hurt too much to work without objective signs of disability being shown, the
2

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

3

David H. Goss, 32 ECAB 24 (1980).

4

Edward H. Horton, 41 ECAB 301 (1989).

5

Fereidoon Kharabi, 52 ECAB 291 (2001).

6

See Dean E. Pierce, 40 ECAB 1249 (1989); Paul D. Weiss, 36 ECAB 720 (1985).

2

physician has not presented a medical opinion on the issue of disability or a basis for payment of
compensation.7
ANALYSIS
The Office denied wage-loss compensation for the period March 3 through June 6, 2006
finding that the medical evidence did not establish that appellant was disabled due to his
January 4, 2006 employment injury. The Office accepted appellant’s traumatic injury claim for
right thumb, right wrist sprain and right wrist synovitis. Appellant did not submit sufficient
medical evidence to establish that he was disabled for intermittent dates from March 3
through June 6, 2006.
The record indicates that he had doctor visits on two of the days claimed, March 21 and
May 16, 2006. However, there is no evidence that he missed work because of these
appointments. Appellant submitted no medical reports providing a physician’s opinion with
findings on examination stating that he was disabled for work because of his employment-related
right thumb and wrist condition on the specific dates for which he is claiming compensation.
Without a narrative medical opinion directly addressing the dates listed, the evidence of record
fails to establish that appellant is entitled to compensation for disability during the period in
question.8 The Board finds that appellant has failed to meet his burden.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he is
entitled to any additional compensation for the period March 3 through June 6, 2006.

7

John L. Clark, 32 ECAB 1618 (1981).

8

Nathaniel Milton, supra note 2; Joseph M. Whelan, supra note 2.

3

ORDER
IT IS HEREBY ORDERED THAT the September 21, 1006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 17, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

